*152OPINION.
Marquette:
The facts in this case are practically identical with the facts in Appeal of Ormsby McKnight Mitchel, 1 B. T. A. 143, and it was stipulated by counsel that the decision herein should follow the decision in that case. In accordance with said decision we hold that the taxpayer’s entire distributive share of the net income of the partnership of Power, Son & Co. in the years 1917, 1918, and 1919 should be included in computing his individual net income for those years, and the determination of the Commissioner to that effect is approved.